Citation Nr: 0207988	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-20 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals, herniated 
nucleus pulposes, 
L-4/L-5, status post fusion.

Entitlement to an increased rating for an injury, lumbosacral 
spine with compression fracture D-12, L-1, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the Marine Corp 
Reserves from July 1963 to December 1963 and again in August 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's increased 
rating claim for an injury, lumbosacral spine with 
compression fracture of D-12, L-1, and a February 2002 
decision which denied a claim of entitlement to service 
connection for residuals of herniated nucleus pulposes, L-4, 
L-5, status post fusion. 


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding Travel Board hearing request, this matter is 
not ready for appellate disposition. In the veteran's 
substantive appeal dated in March 2002, the veteran requested 
a Board hearing in Washington, DC.  In May 2002 the veteran 
was notified that the Central Office hearing was scheduled 
for July 2002.  He was given 60 days from the date of the 
notification to submit a written request for postponement. In 
a June 2002 letter, the veteran requested a postponement of 
the Central Office hearing. He asked that he instead be 
rescheduled for a Travel Board Hearing because he was unable 
to fly due to severe back pain.  The Board finds that the 
veteran's request was timely and that the matter should be 
rescheduled for a Travel Board Hearing. 38 C.F.R. 
§§  20.702(c), 20.705.
In addition, the Board shall defer adjudication on the issue 
of an increased rating for an injury, lumbosacral spine with 
compression fracture D-12, L-1, currently evaluated as 20 
percent disabling. This issue is inextricably intertwined 
with the issue of entitlement to service connection for 
residuals, herniated nucleus pulposes, L-4/L-5, status post 
fusion.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
Travel Board hearing before a Member of 
the Board at the next available 
opportunity.  Should the veteran withdraw 
his hearing request, or otherwise 
indicate that he no longer desires a BVA 
hearing, the matters should be returned 
to the Board for appellate review.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2001).



